Citation Nr: 1111055	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO. 08-34 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sinus disorder, to include sinusitis.

2.  Entitlement to service connection for left side nasal septum deviation.
 
3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for an eye disorder, to include myopia, astigmatism, and blurry vision.

5.  Entitlement to service connection for a foot disorder, to include bilateral pes planus.

6.  Entitlement to service connection for acne vulgaris.

7.  Entitlement to service connection for a heart disorder, to include a heart murmur with premature ventricular complexes.

8.  Entitlement to service connection for gastroenteritis.
9.  Entitlement to service connection for pneumonia.

10.  Entitlement to service connection for osteoarthritis (joint unspecified).

11.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a back disorder; and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to June 1962.

This appeal comes before the Board of Veterans' Appeals (Board) an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

With regard to the Veteran's petition to reopen his claim for a back disorder, to establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2010).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the vETERAN if further action is required on his part.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims.

The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to Social Security Administration (SSA) benefits, the records concerning that decision must be obtained.  See Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  38 U.S.C.A. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  There are several indications in the claims file that the Veteran is in receipt of SSA benefits.  For example, the Veteran submitted a response form in February 2008, indicating that he is currently in receipt of SSA disability benefits.  Complete SSA records must be obtained.

38 U.S.C.A. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  The most current VA treatment records associated with the claims file are dated 2007.  Current and complete records should also be obtained and associated with the claims file.  The Board is aware of the holding in Bell v. Derwinski, 2 Vet. App. 611 (1992), wherein the Court held that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current and complete SSA disability benefits records.  Evidence of attempts to obtain these records should be associated with the claims file.  Do not associate duplicate records with the claims file.

2.  Obtain the Veteran's current and complete VA treatment records.  Specifically, the AMC is requested to obtain VA treatment records medical centers in: Detroit, Michigan (dated from October 2004 to the present; in Ann Arbor, Michigan (dated from June 2005 to the present); in Saginaw, Michigan (dated from November 2006 to the present); and in Tallahassee, Florida (dated April 2007 to the present).  Evidence of attempts to obtain these records should be associated with the claims file.  Do not associate duplicate records with the claims file.

3.  After completing the above action, the claims should be readjudicated.  If the claims remain denied, a Supplemental Statement of the Case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

